PER CURIAM.
The order appealed from granted defendant a stay, pending an appeal to this court from an order overruling a demurrer and granting defendant time to plead. The order also granted defendant six days’ time to plead after entry of the order of this court upon appeal. This last provision the court could not grant. The stay was properly granted, but the order must be modified.
Order modified, by striking therefrom the provision granting defendant six days in which to plead, and, as modified, affirmed, with disbursements to the appellant. This court will provide in order No. 21 for time..